DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 10/14/2020.  Claims 1, 3-11, 13, 14, 16-20 are pending.  Claims 1, 3-11, 13, 14, 16-20 are rejected.

Response to Amendments

Applicant’s arguments traversing the prior art rejections are considered, but are moot in view of new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi (US Publication No. 20190294960 A1), Olmstead (US Publication No. 20190057310 A1), Zhao (US Publication No. 20200134009 A1) and Buddenbaum (US Publication No. 20140359022 A1).

Regarding claim 1, Niemi discloses a computer implemented method of pre-emptively blocking an electronic communication, comprising: 
inputting an electronic communication history (emails in various email systems), wherein the electronic communication history includes a plurality of electronic communications and a set of corresponding recipients for each of the plurality of electronic communications; (paragraphs 0052, 0053, 0055, 0044 and Fig. 2- step 209.  Electronic communication history, e.g., emails in various email systems, is input into the training environment.  It is implied that emails have respective sets of corresponding recipients.) 
normalizing the plurality of electronic communications;  (paragraph 0055, the emails are normalized, for example, by removing stop-words, such as the word "the.")
training the neural network (paragraphs 0054, 0055, Fig. 2, step 212 – The training application 133 receive the client data from the email clients and run the input data through the neural network training framework.)  

Niemi does not disclose extracting a topic from each of the plurality of electronic communications; 
clustering the plurality of electronic communications according to the extracted topics;
digesting the plurality of electronic communications to form a positive learning data set, based on positive responses from the set of corresponding recipients, and a negative learning data set, based on negative responses from at least one recipient in the set of corresponding recipients, to train a neural network;
training the neural network on the positive learning data set and the negative learning data set;
preparing a positive neutral network model including a positive outcome matrix, Mp, to be applied to a newly created electronic message, and a negative neural network model including a negative outcome matrix, MN, to be applied to the newly created electronic message;

pre-emptively blocking the newly created electronic message identified as containing material predicted to elicit a negative response from at least one recipient of the newly created electronic message.
Olmstead discloses extracting a topic from each of the plurality of electronic communications;  (paragraph 0060, 0066, 0067 - extract or identify topics from electronic communication data, such as emails.)
clustering the plurality of electronic communications according to the extracted topics; (paragraphs 0066, 0067.  Clustering the electronic communication data according to the extracted or identified topics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi in view of Olmstead in order to extract a topic from each of the plurality of electronic communications; cluster the plurality of electronic communications according to the extracted topics.  One of ordinary skill in the art would have been motivated because it facilitates training of data in developing a neural network or machine learning model handling analysis of electronic communication data.
Niemi and Olmstead do not disclose digesting the plurality of electronic communications to form a positive learning data set, based on positive responses from the set of corresponding recipients, and a negative learning data set, based on negative 
training the neural network on the positive learning data set and the negative learning data set;
preparing a positive neutral network model including a positive outcome matrix, Mp, to be applied to a newly created electronic message, and a negative neural network model including a negative outcome matrix, MN, to be applied to the newly created electronic message;
 analyzing the newly created electronic message being sent using a communications platform using the positively and the negatively trained neural network; and 
pre-emptively blocking the newly created electronic message identified as containing material predicted to elicit a negative response from at least one recipient of the newly created electronic message.
Zhao discloses digesting the plurality of electronic communications to form a positive learning data set (e.g., “electronic messages inviting a member to connect with another member, where the recipient accepted the invitation to connect”), based on positive responses from the set of corresponding recipients (e.g., “electronic messages inviting a member to connect with another member, where the recipient accepted the invitation to connect”), and a negative learning data set (e.g., “electronic messages inviting a member to connect with another member, where the recipient declined the invitation to connect”), based on negative responses from at least one recipient in the set of corresponding recipients (e.g., “electronic messages inviting a member to connect 
training the neural network (e.g., LSTM RNN) on the positive learning data set  (e.g., “electronic messages inviting a member to connect with another member, where the recipient accepted the invitation to connect”),and the negative learning data set (e.g., “electronic messages inviting a member to connect with another member, where the recipient declined the invitation to connect”); ([0038])
preparing a positive neutral network model including a positive outcome matrix, Mp (e.g., “LSTM RNN learns which words and/or phrases are likely to yield a connection between members when provided with one or more member profile attribute values.” Such results from the learning is considered as the claimed positive outcome matrix, Mp), to be applied to a newly created electronic message, and a negative neural network model including a negative outcome matrix, MN (e.g., “the LSTM RNN learns which words and/or phrases are less likely to yield a connection between members.”  Such results from the learning is considered as the claimed negative outcome matrix, MN), to be applied to the newly created electronic message; ([0038], [0076])
 analyzing the newly created electronic message being sent using a communications platform using the positively and the negatively trained neural network models (e.g., LSTM RNN ); and ([0038], [0076].  Generating an electronic message using the positively and negatively trained LSTM RNN implies that the generated electronic message is analyzed by the positively and negatively trained LSTM RNN.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi and Olmstead in view of Zhao in p, to be applied to a newly created electronic message, and a negative neural network model including a negative outcome matrix, MN, to be applied to the newly created electronic message; analyze the newly created electronic message being sent using a communications platform using the positively and the negatively trained neural network.  One of ordinary skill in the art would have been motivated because it facilitates learning of the neural networks to produce sophisticated and accurate results in analyzing electronic communications.
Niemi, Olmstead and Zhao do not disclose pre-emptively blocking the newly created electronic message identified as containing material predicted to elicit a negative response from at least one recipient of the newly created electronic message..
Buddenbaum discloses pre-emptively blocking the newly created electronic message identified as containing material predicted to elicit a negative response from at least one recipient of the newly created electronic message. (paragraph 0051.  See also paragraph 0034 and FIG. 3 – by indicating to the sender the identified questionable content in the proposed communication, the communication is pre-emptively blocked.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi, Olmstead and Zhao in view of Buddenbaum in order to pre-emptively block the newly created electronic message 

Regarding claim 3, Niemi discloses wherein the normalization include removing stop-words, correcting or removing mis-spellings and typos, and/or enriching the electronic messages using the context information.  (paragraph 0055, the emails are normalized, for example, by removing stop-words, such as the word "the.")
In addition, Olmstead also discloses wherein the normalization include removing stop-words, correcting or removing mis-spellings and typos, and/or enriching the electronic messages using the context information.  (paragraph 0074.  “training documents can be prepared by removing all the stop words and language words such as connectors, verbs, pronouns, and so on.”)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding claim 14, reasons for rejections are similar as these for claim 1.

Regarding claim 16, reasons for rejections are similar as these for claim 3.  


Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi, Olmstead, Zhao and Buddenbaum as applied to claim 3 or 16, and further in view of Vigoda (US Publication No. 20180109574 A1).

Regarding claim 4, Niemi, Olmstead, Zhao and Buddenbaum do not disclose wherein clustering utilizes expectation maximization (EM) approach, a K-means approach, or a Gaussian Mixture Model.  
Vigoda discloses wherein clustering utilizes expectation maximization (EM) approach, a K-means approach, or a Gaussian Mixture Model.  (paragraph 0056 - “the topic vectors may be clustered by a clustering module.  For instance, the clustering module may be K-Means.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi, Olmstead, Zhao and Buddenbaum in view of Vigoda such that clustering utilizes expectation maximization (EM) approach, a K-means approach, or a Gaussian Mixture Model.  One of ordinary skill in the art would have been motivated because it facilitates fast clustering by implementing a K-means approach.

Regarding claim 5, Niemi, Olmstead, Zhao, Buddenbaum and Vigoda, in particular, Olmstead discloses wherein content extraction utilizes key term identification and/or Latent Dirichlet Allocation (LDA).  (paragraphs 0066, Topics extractions of electronic communication data utilizes latent Dirichlet allocation (LDA) 116).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 4.


The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 5.

Regarding claim 17, reasons for rejections are similar as these for claim 4. 

Regarding claim 18, reasons for rejections are similar as these for claim 5.  

Regarding claim 19, reasons for rejections are similar as these for claim 6.  



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Niemi, Olmstead, Zhao, Buddenbaum and Vigoda as applied to claim 19, and further in view of Edelen (US Publication No. 20170004408 A1).

Regarding claim 20, Niemi, Olmstead, Zhao, Buddenbaum and Vigoda do not disclose comparing the actual responses received from recipients of the newly created electronic message to the predicted positive responses and the predicted negative responses.
Edelen discloses comparing discloses comparing the actual responses (e.g., actual response data – paragraph 0033) received from recipients of the newly created 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi, Olmstead, Zhao, Buddenbaum and Vigoda and Vigoda in view of Edelen in order to compare the actual responses received from recipients of the newly created electronic message to the predicted positive responses and the predicted negative responses.  One of ordinary skill in the art would have been motivated because it would provide training data to improve the accuracy of prediction models.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Niemi, Evans (US Publication No. 20130159054 A1) in view of Awadallah (US Publication No. 20190286451 A1) in view of Zhao and further in view of Buddenbaum.

Regarding claim 7, Niemi discloses processing system, comprising:
a central processing unit (CPU) (e.g., one of more processors – paragraphs 0075, 0077); 
a graphics processing unit (GPU); (e.g., one of more the processors rendering graphics, such as user interfaces.)
a bus (e.g., data bus – paragraph 0077) electrically connected to and in electronic communication with the CPU and the GPU; and 

a normalizer (e.g., the training Environment 130 – Fig. 1) configured to normalize stored electronic communications from a communication history (e.g., enterprise data 121 including email stored in the data store 112 – Fig. 1 and paragraph 0042), pre-existing electronic communications of a message thread, and/or a newly created electronic message;  (paragraphs 0042, 0055 and Fig. 1.  Enterprise data 121 including emails stored in the data store 112 is normalized, e.g., by removing stop-word, such as the word "the".)
Niemi does not disclose a neural network system including P201805623US01 (M2157)Page 34 of 38 a content extractor configured to extract content from the electronic communications and the electronic message using key term identification and/or Latent Dirichlet Allocation (LDA); 
a cluster generator configured to generate clusters from the content of the electronic communications and the electronic message; and 
a message filterer configured to filter the electronic communications and the electronic message with or without attachments using one or more filter matrices;
wherein the neural network system is a positively and negatively trained neural network system, including a positive outcome matrix, MP, to be applied to a newly created electronic message and a negative outcome matrix, MN, to be applied to the newly created electronic message, implemented on a communications platform, wherein the positively and negatively trained neural network system analyzes the newly created electronic message being sent using a messaging application of the communications platform, and pre-emptively blocks the newly created electronic 
Evans disclose a neural network system (application 200) including: 
a content extractor (segmentation module 225 – Fig. 2) configured to extract content from the electronic communications and the electronic message (e.g., social media conversation or message data is considered as electronic communications or the electronic message) using key term (keywords) identification and/or LDA; (paragraphs 0075, 0077 discloses that the segmentation module 225 analyzes social media conversation or message data using keywords.  It is implied that the content of the social media conversation or message data is extracted in order to perform the analysis.)
a cluster generator (segmentation module 225 – Fig. 2) configured to generate clusters (e.g., clustering, as with sentiment analysis – paragraph 0075) from the content of the electronic communications and the electronic message (e.g., social media conversation or message data is considered as electronic communications or the electronic message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi in view of Evans to include a neural network including a content extractor configured to extract content from the electronic communications and the electronic message using key term identification and/or LDA; a cluster generator configured to generate clusters from the content of the electronic communications and the electronic message.  One of ordinary skill in the art would have been motivated because it facilitates categorizing electronic communication data, such 
Niemi and Evans do not disclose a message filterer configured to filter the electronic communications and the electronic message with or without attachments using one or more filter matrices;
wherein the neural network system is a positively and negatively trained neural network system, including a positive outcome matrix, MP, to be applied to a newly created electronic message and a negative outcome matrix, MN, to be applied to the newly created electronic message, implemented on a communications platform, wherein the positively and negatively trained neural network system analyzes the newly created electronic message being sent using a messaging application of the communications platform, and pre-emptively blocks the newly created electronic message found to contain material predicted to elicit a negative response from at least one recipient of the newly created electronic message.
Awadallah discloses a neural network system (e.g., neural network – paragraphs 0068) including: a message filterer (e.g., filter – paragraph 0080) configured to filter the electronic communications and the electronic message with or without attachments using one or more filter matrices.  (paragraph 0080 discloses a filter to “select if the message has an associated attachment or not (SELECT (attachments))”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi and Evans in view of Awadallah discloses a neural network system including a message filterer configured to filter the electronic communications and the electronic message with or without attachments 
Niemi, Evans and Awadallah do not disclose wherein the neural network system is a positively and negatively trained neural network system, including a positive outcome matrix, MP, to be applied to a newly created electronic message and a negative outcome matrix, MN, to be applied to the newly created electronic message, implemented on a communications platform, wherein the positively and negatively trained neural network system analyzes the newly created electronic message being sent using a messaging application of the communications platform, and pre-emptively blocks the newly created electronic message found to contain material predicted to elicit a negative response from at least one recipient of the newly created electronic message.
Zhao discloses wherein the neural network system is a positively and negatively trained neural network system (e.g., LSTM RNN), including a positive outcome matrix, MP (e.g., “LSTM RNN learns which words and/or phrases are likely to yield a connection between members when provided with one or more member profile attribute values.” Such results from the learning is considered as the claimed positive outcome matrix, Mp), to be applied to a newly created electronic message and a negative outcome matrix, MN (e.g., “the LSTM RNN learns which words and/or phrases are less likely to yield a connection between members.”  Such results from the learning is considered as the claimed negative outcome matrix, MN), to be applied to the newly created electronic message, implemented on a communications platform, wherein the positively and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi, Evans and Awadallah in view of Zhao such that the neural network system is a positively and negatively trained neural network system, including a positive outcome matrix, MP, to be applied to a newly created electronic message and a negative outcome matrix, MN, to be applied to the newly created electronic message, implemented on a communications platform, wherein the positively and negatively trained neural network system analyzes the newly created electronic message being sent using a messaging application of the communications platform.  One of ordinary skill in the art would have been motivated because it facilitates learning of the neural networks to produce sophisticated and accurate results in analyzing electronic communications.
Niemi, Evans and Awadallah and Zhao do not disclose pre-emptively blocks the newly created electronic message found to contain material predicted to elicit a negative response from at least one recipient of the newly created electronic message.
Buddenbaum discloses pre-emptively blocks the newly created electronic message found to contain material predicted to elicit a negative response from at least one recipient of the newly created electronic message. (paragraph 0051.  See also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi, Evans and Awadallah and Zhao in view of Buddenbaum in order to pre-emptively block the newly created electronic message found to contain material predicted to elicit a negative response from at least one recipient of the newly created electronic message.  One of ordinary skill in the art would have been motivated because it helps users to avoid sending unintentional messages.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niemi, Evans, Awadallah, Zhao and Buddenbaum as applied to claim 7, and further in view of Foerster (US Publication No. 20190199656 A1).

Regarding claim 8, Niemi, Evans, Awadallah and Zhao and Buddenbaum do not disclose a positive reply generator configured to generate one or more possible positive replies that are predicted responses.
Foerster discloses a positive reply generator (e.g., suggestion module 222) configured to generate one or more possible positive replies that are predicted responses.  (paragraph 0063 discloses suggestion module 222 generating a likely positive reply that is predicted response, such as "I'll 
be right there," "yes," to the question "Are you coming?" in the message.)


Regarding claim 9, Niemi, Evans, Awadallah, Zhao, Buddenbaum and Foerster, in particular, Foerster discloses a negative reply generator (e.g., suggestion module 222) configured to generate one or more possible negative replies that are predicted responses.  (paragraph 0063 discloses suggestion module 222 generating a likely positive reply that is predicted response, such as "No," to the question "Are you coming?" in the message.)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 8.


Regarding claim 10, Niemi discloses comprising a messaging application (e.g., client application 127) run by the CPU (paragraph 0035 - processor-based computer system).  (paragraph 0064, Fig. 1, “the client application 127 can apply an enterprise-specific neural network to incoming email(s) to identify sentiment as positive or negative.”  As such, the client application 127 handles email messages, and is considered as a messaging application.)

Claims 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Niemi, Evans, Awadallah, Zhao, Buddenbaum and Foerster as applied to claim 10, and further in view of Vigoda.

Regarding claim 11, Niemi, Evans, Awadallah, Zhao, Buddenbaum and Foerster do not disclose that the cluster generator utilizes an expectation maximization (EM) approach, a K-means approach, or a Gaussian Mixture Model. 
Vigoda disclose that the cluster generator utilizes an expectation maximization (EM) approach, a K-means approach, or a Gaussian Mixture Model.  (paragraph 0056 - “the topic vectors may be clustered by a clustering module.  For instance, the clustering module may be K-Means.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Niemi, Evans, Awadallah, Zhao, Buddenbaum and Foerster in view of Vigoda such that cl the cluster generator utilizes an expectation maximization (EM) approach, a K-means approach, or a Gaussian Mixture Model.  One of ordinary skill in the art would have been motivated because it facilitates fast clustering by implementing a K-means approach.

Regarding claim 13, Niemi, Evans, Awadallah, Zhao, Buddenbaum, Foerster in view of Vigoda in particular, Zhao discloses wherein the newly created electronic message includes a text portion, a graphics/image portion, or both.  ([0038], [0076] – it is implied that the newly created electronic message includes a text portion.)
.


Conclusion
The prior art made of record and not relied upon is still considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571 )272-2855. The examiner can normally be reached on Monday-Friday 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451 
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451